IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 102 EAL 2015
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
SHARIEF SALEEM,               :
                              :
                Petitioner    :


                                    ORDER


PER CURIAM

     AND NOW, this 27th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.